MILLS, Judge.
Roberson appeals from a conviction for possession of contraband in a correctional institution. We affirm.
Roberson’s appointed counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), alleging that the only issue arguably presented by the record had been decided adversely to Roberson by this Court in Wright v. State, 442 So.2d 1058 (Fla. 1st DCA 1983), rev. den. 450 So.2d 489 (Fla.1984), (authorization for contraband is an affirmative defense to, not an essential element of, the offense of possession of contraband). Roberson did not file a pro se brief, although granted permission by the court to do so.
Counsel correctly concludes that Wright precludes the authorization issue, and a thorough review of the record reveals no other reversible errors.
AFFIRMED.
SMITH and THOMPSON, JJ., concur.